UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) (843) 390-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of common stock, $0.001 par value, outstanding on October 12, 2010 were 105,329,893 shares. EXPLANATORY NOTE Integrated Environmental Technologies, Ltd. (the “Company”) is filing this Amendment No.1 (this “Amendment”) to its quarterly report on Form10-Q for the quarter ended September 30, 2010 filed with the Securities and Exchange Commission (“SEC”) on November 15, 2010 (the “Original Report”) to restate its unaudited condensed consolidated balance sheet as of September 30, 2010 and the related condensed consolidated statements of operations and cash flows for the three and nine months ended September 30, 2010 under Item1 and to amend Item 2 and Item 4T of PartI of the Original Report as set forth herein. The Company previously determined that the sale of certain equipment was incorrectly recognized as revenue during the quarter ended September 30, 2010.This resulted in an overstatement of sales of $100,000, an overstatement of cost of goods sold of $25,127, an overstatement of accounts receivable of $100,000 and an understatement of inventory of $25,127.The Company disclosed the need to restate the condensed consolidated financial statements for the quarter ended September 30, 2010 on Form 8-K filed with the SEC on March 28, 2011. The effect of the condensed consolidated financial statement adjustments related to the restatement of our previously reported unaudited condensed consolidated balance sheet as of September 30, 2010 and the related condensed consolidated statements of operations and cash flows for the three and nine months ended September 30, 2010 are summarized in “Part I – Item 1.Financial Statements” and “Notes to Condensed Consolidated Financial Statements - Note 10” included in this Amendment. As previously disclosed in the Company’s current report on Form8-K filed on March 28, 2011, after discussions between the Company and the Company’s independent registered public accounting firm, the Company concluded that the previously issued unaudited condensed consolidated financial statements included in the Original Report should be restated.Accordingly, the unaudited condensed consolidated financial statements included in the Original Report should no longer be relied upon. In addition, due to these reporting inaccuracies, the Board of Directors of the Company determined that the Company’s controls and procedures as of the end of the period covered by this report were not effective. This Amendment should be read in conjunction with the Original Report.Except as specifically noted above, this Amendment does not modify or update disclosures in the Original Report.Accordingly, this Amendment does not reflect events occurring after the filing of the Original Report or modify or update any related or other disclosures. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Integrated Environmental Technologies, Ltd. Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, (Restated) Assets Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Building - Equipment Accumulated depreciation ) ) Total building and equipment $ $ Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Notes payable Convertible notes Total current liabilities Shareholders' Equity (Deficit) Preferred stock 50,000,000 shares authorized; par value $.001; 0 shares issued and outstanding - - Common stock 200,000,000 shares authorized; par value $.001, 105,329,893 and 94,533,467 shares issued and outstanding at September 30, 2010 and December 31, 2009 Common stock bought not issued, 0 and 6,264,329 sharesat September 30, 2010 and December 31, 2009 - Paid-in capital Retained earnings (deficit) ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ See notes to condensed consolidated financial statements. 1 Integrated Environmental Technologies, Ltd. Condensed Consolidated Statements of Operations (Unaudited) For The Nine Months Ended September 30, For The Three Months Ended September 30, (Restated) (Restated) Sales $ Cost of sales Gross profit Professional and administrative fees Salary Depreciation and amortization ) Office & miscellaneous expense Bad debt expense - Total operating expenses Loss from operations ) Other income (expense): Interest expense ) Total other income(expense) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding Net loss per share basic and diluted $ ) $ ) $ ) $ ) See notes to condensed consolidated financial statements. 2 Integrated Environmental Technologies, Ltd. Condensed Consolidated Statements of Cash Flows (Unaudited) For The Nine Months Ended September 30, (Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock and warrants issued for services and loan costs Stock issued to employees and directors for services - Accretion of interest - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Deposits and prepaids Accounts payable ) Accrued expenses ) Cash used in operating activities ) ) Cash flows from investing activities: Purchase of building improvements and equipment ) - Cash used in investing activities ) - Cash flows from financing activities: Proceeds from the sale of common stock Proceeds on notes payable, net Proceeds (payments) on convertible debentures ) Proceeds from the exercise of warrants and options - Cash provided by financing activities Increase (decrease) in cash ) Cash beginning of period Cash end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
